  

EXECUTION VERSION

 

Published CUSIP Nos. 62913RAA4
62913RAB2

 

Published ISINs US62913RAA41
US62913RAB24

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of May 23, 2013

 

among

 

NGP CAPITAL RESOURCES COMPANY

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

and

 

COMERICA BANK

as Syndication Agent

 



 

  

SUNTRUST ROBINSON HUMPHREY, INC.

as Arranger and Book Manager

 

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I             DEFINITIONS; CONSTRUCTION 1       Section
1.1. Definitions 1 Section 1.2. Classifications of Loans and Borrowings 24
Section 1.3. Accounting Terms and Determination 25 Section 1.4. Terms Generally
25       ARTICLE II            AMOUNT AND TERMS OF THE COMMITMENTS 25      
Section 2.1. General Description of Facilities 25 Section 2.2. Senior Revolving
Loans 26 Section 2.3. [INTENTIONALLY OMITTED] 26 Section 2.4. Procedure for
Borrowings 26 Section 2.5. Funding of Borrowings 26 Section 2.6. Interest
Elections 27 Section 2.7. Optional Reduction and Termination of Commitments 28
Section 2.8. Repayment of Loans 29 Section 2.9. Evidence of Indebtedness 29
Section 2.10. Prepayments 29 Section 2.11. Interest on Loans 30 Section 2.12.
Fees 31 Section 2.13. Computation of Interest and Fees 31 Section 2.14.
Inability to Determine Interest Rates 32 Section 2.15. Illegality 32 Section
2.16. Increased Costs 32 Section 2.17. Funding Indemnity 34 Section 2.18. Taxes
34 Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 37
Section 2.20. Letters of Credit 39 Section 2.21. Increase of Commitments;
Additional Lenders 43 Section 2.22. Mitigation of Obligations 44 Section 2.23.
Replacement of Lenders 45 Section 2.24. Defaulting Lenders 45       ARTICLE
III          CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 49      
Section 3.1. Conditions To Effectiveness 49 Section 3.2. Each Credit Event 51
Section 3.3. Delivery of Documents 52       ARTICLE IV          REPRESENTATIONS
AND WARRANTIES 52       Section 4.1. Existence; Power 52 Section 4.2.
Organizational Power; Authorization 52 Section 4.3. Governmental Approvals; No
Conflicts 52 Section 4.4. Financial Statements 52 Section 4.5. Litigation and
Environmental Matters 53 Section 4.6. Compliance with Laws and Agreements 53
Section 4.7. Investment Company Act, Etc. 53 Section 4.8. Taxes 53



 

 

 

 



Section 4.9. Margin Regulations 54 Section 4.10. ERISA 54 Section 4.11.
Ownership of Property 54 Section 4.12. Disclosure 55 Section 4.13. Labor
Relations 55 Section 4.14. Subsidiaries 55 Section 4.15. Insolvency 55 Section
4.16. OFAC 55 Section 4.17. Patriot Act 56       ARTICLE
V            AFFIRMATIVE COVENANTS 56       Section 5.1. Financial Statements
and Other Information 56 Section 5.2. Notices of Material Events 58 Section 5.3.
Existence; Conduct of Business 58 Section 5.4. Compliance with Laws, Etc. 59
Section 5.5. Payment of Obligations 59 Section 5.6. Books and Records 59 Section
5.7. Visitation, Inspection, Etc. 59 Section 5.8. Maintenance of Properties;
Insurance 59 Section 5.9. Use of Proceeds and Letters of Credit 59 Section 5.10.
Maintenance of RIC Status and Business Development Company 60 Section 5.11.
Additional Subsidiaries; Additional Collateral 60 Section 5.12. Compliance with
Underwriting Policies 60 Section 5.13. Post Closing 60       ARTICLE
VI          FINANCIAL COVENANTS 61       Section 6.1. Minimum Asset Coverage
Ratio 61 Section 6.2. Minimum Adjusted Asset Coverage Ratio 61 Section 6.3.
Interest Coverage Ratio 61       ARTICLE VII         NEGATIVE COVENANTS 61      
Section 7.1. Indebtedness and Preferred Equity. 61 Section 7.2. Negative Pledge
62 Section 7.3. Fundamental Changes 63 Section 7.4. Restricted Payments 64
Section 7.5. Sale of Assets 64 Section 7.6. Transactions with Affiliates 65
Section 7.7. Restrictive Agreements 65 Section 7.8. Sale and Leaseback
Transactions 65 Section 7.9. Hedging Transactions 65 Section 7.10. Accounting
Changes 66 Section 7.11. Amendment to Material Documents 66 Section 7.12. Loans,
Etc 66       ARTICLE VIII        EVENTS OF DEFAULT 67       Section 8.1. Events
of Default 67 Section 8.2. Application of Proceeds from Collateral 69      
ARTICLE IX          THE ADMINISTRATIVE AGENT 70       Section 9.1. Appointment
of Administrative Agent 70



 

ii

 

 



Section 9.2. Nature of Duties of Administrative Agent 71 Section 9.3. Lack of
Reliance on the Administrative Agent 72 Section 9.4. Certain Rights of the
Administrative Agent 72 Section 9.5. Reliance by Administrative Agent 72 Section
9.6. The Administrative Agent in its Individual Capacity 72 Section 9.7.
Successor Administrative Agent 73 Section 9.8. Authorization to Execute other
Loan Documents 73 Section 9.9. Syndication Agent 73 Section 9.10. Secured Bank
Obligations and Hedging Obligations 74       ARTICLE X           MISCELLANEOUS
74       Section 10.1. Notices 74 Section 10.2. Waiver; Amendments 76 Section
10.3. Expenses; Indemnification 77 Section 10.4. Successors and Assigns 78
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process 82
Section 10.6. WAIVER OF JURY TRIAL 83 Section 10.7. Right of Setoff 83 Section
10.8. Counterparts; Integration 83 Section 10.9. Survival 84 Section 10.10.
Severability 84 Section 10.11. Confidentiality 84 Section 10.12. Interest Rate
Limitation 85 Section 10.13. Waiver of Effect of Corporate Seal 85 Section
10.14. Patriot Act 85 Section 10.15. NO ORAL AGREEMENTS, WAIVER, EFFECT OF
AMENDMENT AND RESTATEMENT 85



 

iii

 

Schedules

 

  Schedule I - Applicable Margin and Applicable Percentage   Schedule II -
Commitment Amounts   Schedule 4.5 - Environmental Matters   Schedule 4.14 -
Subsidiaries   Schedule 7.1 - Outstanding Indebtedness   Schedule 7.2 - Existing
Liens

 

Exhibits

 

  Exhibit A - Form of Revolving Note   Exhibit B - Form of Assignment and
Acceptance   Exhibit 2.4 - Form of Notice of Borrowing   Exhibit 2.6(b) - Form
of Conversion/Continuation   Exhibit 3.1(c)(viii)   Form of Responsible
Officer’s Certificate   Exhibit 5.1(c) - Form of Compliance Certificate

 

iv

 

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made and entered into as of May 23, 2013, by and among NGP CAPITAL RESOURCES
COMPANY, a Maryland corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”).

 

WITNESSETH:

 

WHEREAS, Borrower, Lenders and Agent are party to that certain Second Amended
and Restated Revolving Credit Agreement dated as of December 6, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Original Credit Agreement”) pursuant to which the Lenders have extended certain
financial accommodations to the Borrower;

 

WHEREAS, the Borrower has requested that Lenders extend additional revolving
credit facilities to Borrower which in the aggregate shall consist of a
$72,000,000 senior secured revolving credit facility with a $10,000,000 letter
of credit subfacility in favor of the Borrower;

 

WHEREAS, the Borrower has entered into that certain Treasury Secured Revolving
Credit Agreement dated as of March 31, 2011, by and between the Borrower, the
several banks and financial institutions from time to time party thereto (the
“New Treasury Lenders”) and SunTrust Bank as administrative agent (as amended by
that certain Consent and First Amendment to Treasury Secured Revolving Credit
Agreement dated as of March 30, 2012, by that certain Second Amendment to
Treasury Secured Revolving Credit Agreement dated as of September 25, 2012 and
that certain Third Amendment to Treasury Secured Revolving Credit Agreement
dated as of the date hereof, the “New Treasury Credit Agreement”);

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to establish the requested revolving credit facility and the Issuing
Bank is willing to establish the letter of credit subfacility, each in favor of
the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.1.          Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):





 

 

 



“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.21.

 

“Additional Lender” shall have the meaning given to such term in Section 2.21.

 

“Adjusted Asset Coverage Ratio” shall mean, as of any date, the ratio of (i)
Eligible Net Asset Value as of such date to (ii) the sum of (a) Consolidated
Total Debt as of such date plus (b) the Net Mark to Market Exposure of Hedging
Obligations of the Borrower and its Subsidiaries as of such date; provided that,
solely for purposes of calculating Adjusted Asset Coverage Ratio, Consolidated
Total Debt shall exclude all outstanding Indebtedness permitted to be incurred
pursuant to Section 7.1(g) in an aggregate amount not to exceed $15,000,000.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administration Agreement” shall mean that certain Administration Agreement,
dated as of November 9, 2004, by and between Borrower and NGP Administration
LLC.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Commitment” shall mean the Senior Revolving Commitment of all Lenders
at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the letter of credit fee, as the case may be, a
percentage per

 



2

 

 

annum determined by reference to the applicable Consolidated Total Debt
Percentage from time to time in effect as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the
Consolidated Total Debt Percentage shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by Section
5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level IV as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee, the percentage per annum determined by reference to the
applicable Consolidated Total Debt Percentage from time to time in effect as set
forth on Schedule I; provided, that a change in the Applicable Percentage
resulting from a change in the Consolidated Total Debt Percentage shall be
effective on the second Business Day after which the Borrower is required to
deliver the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1 (c); provided, further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such certificate, the Applicable Percentage shall be at Level IV as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above.

 

“Approved Dealer” shall mean in the case of any Marketable Security, a bank or a
broker-dealer registered under the Securities Exchange Act of 1934 of nationally
recognized standing or an Affiliate thereof.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

 

“Asset Coverage Ratio” shall mean, as of any date, the ratio of (i) Eligible Net
Asset Value as of such date to (ii) Consolidated Total Debt as of such date;
provided that, solely for purposes of calculating Adjusted Asset Coverage Ratio,
Consolidated Total Debt shall exclude all outstanding Indebtedness permitted to
be incurred pursuant to Section 7.1(g) in an aggregate amount not to exceed
$15,000,000.

 

“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

 



3

 

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities (including any obligations accruing after the filing of any petition
in bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) of any Loan Party to any
Bank Product Provider arising with respect to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Section 8.2, Article IX and Section 10.3(b) shall be deemed
to include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. No Bank Product Amount may be established at any time that a Default
or Event of Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Rate” shall mean the higher of (i) the rate which the Administrative Agent
publicly announces from time to time as its prime lending rate, as in effect
from time to time, (ii) the Federal Funds Rate, as in effect from time to time,
plus one-half of one percent (0.50%) or (iii) the one month Adjusted LIBO Rate,
which rate shall be determined on a daily basis, plus one percent (1.00%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrower” shall have the meaning in the introductory paragraph hereof.

 



4

 

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated; or
(iv) NGP Investment Advisors, LP ceases to retain its advisory duties over the
Borrower in effect on the Closing Date.

 

“Change in Law” shall mean any of the following: (i) the adoption of any
applicable law, rule, regulation or treaty after the date of this Agreement,
(ii) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement, (iii) compliance by any Lender (or
its Applicable Lending Office) or the Issuing Bank (or for

 



5

 

 

purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s parent
corporation, if applicable) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Senior Revolving Loans.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean (i) all tangible and intangible property, real and
personal, of any Loan Party that is the subject of a Lien granted pursuant to a
Security Document to the Administrative Agent for the benefit of the Lenders to
secure the whole or any part of the Obligations or any Guarantee thereof, and
shall include, without limitation, all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing.

 

“Commitment” shall mean the Senior Revolving Commitment or any combination
thereof (as the context shall permit or require).

 

“Commitment Termination Date” shall mean the earliest of (i) May 23, 2016, (ii)
the date on which the Aggregate Commitments are terminated pursuant to Section
2.7 and (iii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).

 

“Common Stock” shall mean shares of the Borrower’s common stock with a par value
of $.001 per share.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and the Subsidiary Guarantors
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis

 



6

 

 

in accordance with GAAP, and (C) depreciation and amortization, determined on a
consolidated basis in accordance with GAAP in each case for such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and the Subsidiary
Guarantors for any period determined on a consolidated basis in accordance with
GAAP, the sum of (i) total interest expense, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions in respect of interest rates during such
period (whether or not actually paid or received during such period).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and the Subsidiary Guarantors for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any non-cash gains or losses attributable to write-ups or write-downs of assets
and (iii) any equity interest of the Borrower or any Subsidiary Guarantor in the
unremitted earnings of any Person that is not a Subsidiary Guarantor and (iv)
any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary Guarantor or is merged into or consolidated with the Borrower or any
Subsidiary Guarantor on the date that such Person’s assets are acquired by the
Borrower or any Subsidiary Guarantor.

 

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness (other than Indebtedness of the type described in subsection (xi)
of the definition of Indebtedness) of the Borrower and its Subsidiaries measured
on a consolidated basis as of such date; provided, that, “Consolidated Total
Debt” shall not include (i) Indebtedness of any Special Purpose Subsidiary or
any Foreclosed Subsidiary incurred from time to time so long as such
Indebtedness is non-recourse to the Loan Parties nor (ii) Indebtedness under the
New Treasury Credit Agreement.

 

“Consolidated Total Debt Percentage” shall mean, as of any date of
determination, the ratio, expressed as a percentage, of (i) Consolidated Total
Debt to (ii) Total Asset Value.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control Agreement” shall mean each Control Agreement by and among the Borrower,
the Administrative Agent and the depository bank at which the account subject to
such agreement is held, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Credit Exposure” shall mean, for any Lender, the sum of (i) the outstanding
principal amount of such Lender’s Loans and (ii) the LC Exposure.

 

“Deeds of Trust” shall mean any deeds of trust, leasehold deeds of trust,
mortgages, leasehold mortgages, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by any Loan Party to
Administrative Agent from time to

 



7

 

 

time, all in form and substance reasonably satisfactory to Administrative Agent,
as amended, restated, modified or otherwise supplemented from time to time.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.11(b).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.24(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of Credit or to make any other payment due
hereunder (each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with any applicable
Default, will be specifically identified in such writing), (ii) any Lender that
has notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding, absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon notification of such determination by the Administrative Agent to
the Borrower, the Issuing Bank and the Lenders.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.         

 



8

 

 

“Eligible Net Asset Value” shall mean Total Asset Value, including the fair
market value of Unencumbered Overriding Royalty Interests to the extent that the
fair market value of all Unencumbered Overriding Royalty Interests does not
exceed in the aggregate five percent (5%) of Total Asset Value but excluding (i)
all warrant positions, (ii) any assets of a subsidiary that is not a Guarantor
and any assets of the Borrower and its subsidiaries not pledged to the
Administrative Agent on terms and conditions satisfactory to Administrative
Agent in its reasonable discretion, (iii) the fair market value of any
overriding royalty interest to the extent burdening properties that are wholly
non-producing, (iv) the fair market value of all other Unencumbered Overriding
Royalty Interests to the extent not expressly included as provided for above,
(v) any New Treasury Revolving Credit Facility Collateral, and (vi) such other
assets that are not otherwise satisfactory to the Administrative Agent in its
reasonable discretion.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any

 



9

 

 

liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such related Swap
Obligation.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any U.S. federal withholding Taxes that are imposed on
amounts payable to or for the account of such Recipient pursuant to a law in
effect on the date on which (i) such Recipient becomes a Recipient under this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.23) or (ii) such Recipient designates a new lending office, except in
each case to the extent that pursuant to Section 2.18, amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such

 



10

 

 

Recipient became a Recipient under this Agreement, or (B) to such Recipient
immediately before it designated a new lending office, (c) any Taxes that are
attributable to such Recipient’s failure to comply with Section 2.18(f), or (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fair Market Value” shall mean, as of any date of determination, in the case of
any Marketable Security, the mean prices as determined by two Approved Dealers
mutually acceptable to the Borrower and the Administrative Agent.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of April 12, 2013,
executed by the Administrative Agent and accepted by Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Stock of such Person, through a
bankruptcy, foreclosure or similar proceedings, with the intent to sell or
transfer all of the Capital Stock of such Person; provided, that, in the event
that the Borrower or such Subsidiary of the Borrower is unable to sell all of
the Capital Stock of such Person within 180 days after the Borrower or such
Subsidiary of the Borrower acquires the Capital Stock of such Person, such
Person shall no longer be considered a “Foreclosed Subsidiary” for purposes of
this Agreement.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 



11

 

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations
(including any obligations accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) of such Person, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired under (i) any and all Hedging Transactions, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Transactions and (iii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or

 



12

 

 

any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees by such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the date hereof, by and among the Borrower, the Lenders, the Issuing Bank,
the Administrative Agent and the New Treasury Lenders and administrative agent
under the New Treasury Credit Agreement.

 

“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA (excluding revenue from the New Treasury Revolving Credit
Facility Collateral) to (ii) Consolidated Interest Expense (excluding
Consolidated Interest Expense from the New Treasury Revolving Loans) in each
case for the four consecutive Fiscal Quarters ending on or immediately prior to
such date.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three, six, or to the extent available to each Lender, twelve
months; provided, that:

 

(i)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 



13

 

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;

 

(iv)        no Interest Period may extend beyond the Commitment Termination
Date.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.20.

 

“Investment Advisory Agreement” shall mean that certain Investment Advisory
Agreement, dated as of November 9, 2004, by and between Borrower and NGP
Investment Advisors, LP, as renewed from time to time.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended and in effect from time to time.

 

“Investment Grade Rating” shall mean, with respect to any Marketable Securities,
any actual or implied rating of such Marketable Securities which is at or above
BBB- from S&P and at or above Baa3 from Moody’s.

 

“LC Commitment” shall mean that portion of the Senior Revolving Commitment that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $10,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in

 



14

 

 

any such proceeding or appointment, or (iii) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent.

 

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Section
8.2, Article IX and Section 10.3(b) shall be deemed to include such
Lender-Related Hedge Provider. In no event shall the approval of any such Person
in its capacity as Lender-Related Hedge Provider be required in connection with
the release or termination of any security interest or Lien of the
Administrative Agent.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, each Additional Lender
that joins this Agreement pursuant to Section 2.21.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.20 by the Issuing Bank for the account of the Borrower pursuant to the LC
Commitment.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. (New York time) for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Administrative Agent’s portion
of the relevant LIBOR borrowing.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any

 



15

 

 

conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

 

“Loans” shall mean all Original Loans and all Senior Revolving Loans in the
aggregate or any of them, as the context shall require.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
any Subsidiary Guarantee Agreements, the Security Documents, the LC Documents,
all Notices of Borrowing, all Notices of Conversion/Continuation, the
Intercreditor Agreement and any and all other instruments, agreements,
documents, certificates and writings executed in connection with any of the
foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

 

“Marketable Securities” shall mean senior notes registered under the Securities
Act of 1933 issued by a corporation incorporated in the United States and
engaged in crude oil, natural gas or other energy related businesses.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties, taken as a whole, to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.

 

“Material Event of Default” shall mean any Event of Default arising under
Sections 8.1(a) or (b), or arising under Section 8.1(d) as a result of the
Borrower failing to observe or perform any covenant or agreement contained in
Articles VI or VII.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$1,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark to Market Exposure of such Hedging Obligations.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall have the meaning set forth in Section 5.11(b).

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 



16

 

 

“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Borrower and its
Subsidiaries of the excess (if any) of all unrealized losses in respect of all
such Hedging Obligations over all unrealized profits in respect of all Hedging
Transactions of the Borrower and its Subsidiaries. “Unrealized losses” shall
mean as to any Hedging Obligation, the fair market value of the cost to such
Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means as to any
Hedging Transaction, the fair market value of the gain to such Person in respect
of the Hedging Transaction as of the date of determination (assuming such
Hedging Transaction were to be terminated as of that date).

 

“New Treasury Credit Agreement” shall have the meaning set forth in the recitals
to this Agreement.

 

“New Treasury Lenders” shall have the meaning set forth in the recitals to this
Agreement.

 

“New Treasury Revolving Credit Facility Collateral” shall mean all “Collateral”
as detailed in the New Treasury Credit Agreement.

 

“New Treasury Revolving Loans” shall have the meaning set forth in the New
Treasury Credit Agreement.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.

 

“Non-Investment Grade Rating” shall mean, with respect to any Marketable
Securities, any actual or implied rating of such Marketable Securities which is
below BBB- from S&P or below Baa3 from Moody’s.

 

“Notes” shall mean, collectively, the Senior Revolving Credit Notes.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).

 

“Notice of Borrowing” shall have the meaning as set forth in Section 2.4.

 

“Obligations” shall mean (i) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender pursuant to or in
connection with the Original Credit Agreement, this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, the Issuing Bank and
any Lender incurred pursuant to this Agreement or any other Loan Document),
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
now

 



17

 

 

existing or hereafter arising hereunder or thereunder, (ii) all Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, (iii)
all Bank Product Obligations owed to the Administrative Agent, any Lender or any
of their Affiliates, and (iv) all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof; provided that
“Obligations” shall exclude any Excluded Swap Obligations.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Original Credit Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Original Loans” shall mean the “Loans” as defined in the Original Credit
Agreement.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 



18

 

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

 

“Permitted Encumbrances” shall mean

 

(v)         Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(vi)        Liens of landlords, carriers, warehousemen, mechanics, materialmen
and similar Liens arising in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(vii)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(viii)      (x) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, (y) contractual, common law or statutory rights of set off against
deposits or other amounts owing any depository institution that do not secure
Indebtedness of any Loan Party, and (z) deposits securing liabilities under
insurance arrangements;

 

(ix)         judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

 

(x)          easements, exceptions, reservations, defects and irregularities in
title, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole; and

 

(xi)         Liens arising in the ordinary course of business (i) created by
lease agreements, licenses or similar interests, or by statute or common law to
secure the payments of rental, license amounts or similar amounts or for any
other obligations or acts to be performed thereunder or (ii) on leasehold
interests, licenses or similar interests created by the lessor, licensee or
grantor hereunder in favor of any mortgagee of the leased premises, none of
which secure Indebtedness of any Loan Party;

 



19

 

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within 270
days from the date of acquisition thereof;

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Permitted Senior Investment Participation” shall mean any Senior Investment
Participation; provided that the aggregate outstanding principal or capital
amount of all Senior Investment Participations does not exceed $20,000,000 at
any one time outstanding.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Rata Share” shall mean with respect to the Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Credit Exposure), and the
denominator of which shall be the sum of Commitments of all Lenders (or if the
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Credit Exposure).

 



20

 

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

 

“Register” has the meaning assigned to such term in clause (c) of Section 10.4.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 66 2/3% of the aggregate
Credit Exposure; provided however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and Credit
Exposure shall be excluded for purposes of determining Required Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.4.

 

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill Companies.

 

“Security Agreement” shall mean that certain Third Amended and Restated Security
Agreement, dated as of the Closing Date, executed by the Borrower and the
Subsidiary

 



21

 

 

Guarantors in favor of the Administrative Agent for the benefit of the Lenders,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, any Deeds
of Trust or other real estate documents, any other Control Agreement, the
Perfection Certificate, and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture financing statements, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with the foregoing.

 

“Senior Investment Participation” shall mean any transfer or assignment of a
right or interest in any loan or other investment (other than any collateral
securing the New Treasury Revolving Loans) owned by the Borrower or any of its
Subsidiaries which represents less than all of the Borrower’s or such
Subsidiary’s interest in such loan or other investment and which grants to the
holder thereof rights to receive payments in respect of such loan or other
investment or rights in respect to Liens or proceeds of collateral in respect of
such loan or other investment which rights are prior or senior to the retained
rights of the Borrower or such Subsidiary in such Investment.

 

“Senior Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Senior Revolving Loans to the Borrower and to
participate in Letters of Credit in an aggregate principal amount not exceeding
the amount set forth with respect to such Lender on Schedule II, or in the case
of a Person becoming a Lender after the Closing Date, the amount of the assigned
“Senior Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to terms hereof.

 

“Senior Revolving Commitment Amount” shall mean the aggregate principal amount
of the Senior Revolving Commitments from time to time. On the Closing Date, the
Senior Revolving Commitment Amount equals $72,000,000.

 

“Senior Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Senior Revolving Commitment, in substantially the form of Exhibit A.

 

“Senior Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Senior
Revolving Loans and LC Exposure.

 

“Senior Revolving Loan” or “Senior Revolving Borrowing” shall mean a loan made
by the Lender to the Borrower under its Senior Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

 

“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.

 



22

 

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantee Agreement” shall mean any guaranty agreement, in form and
substance reasonably satisfactory to the Agent, executed from time to time by
any Subsidiary in favor of the Administrative Agent and the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Subsidiary Guarantor” shall mean any Subsidiary of Borrower that executes and
delivers a Subsidiary Guarantee Agreement on the Closing Date or from time to
time pursuant to Section 5.11.

 

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Total Asset Value” shall mean, for the Borrower and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) the Borrower’s and its Subsidiaries’ total assets as reported in the most
recent public disclosures filed with the Securities and Exchange Commission
(which shall include all loans and investments of the Borrower in its
Subsidiaries, including those that are not Subsidiary

 



23

 

 

Guarantors), plus (ii) the value, determined in accordance with GAAP, of assets
acquired (including loans made) by the Borrower or its Subsidiaries subsequent
to the most recent public disclosures filed with the Securities and Exchange
Commission, to the extent reported to the Administrative Agent in a certificate
of a Responsible Officer, minus (iii) to the extent reported or required to be
reported to the Administrative Agent in a report of a Responsible Officer under
Section 5.1(g), the value, determined in accordance with GAAP, of assets
disposed of by the Borrower or its Subsidiaries (including loans repaid to the
Borrower or its Subsidiaries) subsequent to the most recent public disclosures
filed with the Securities and Exchange Commission.

 

“Triggering Event” shall mean, as of any date of determination, the event which
shall occur upon the Borrower’s and each Subsidiary’s failure to maintain on a
consolidated basis a ratio of Total Asset Value to Consolidated Total Debt in
excess of 2.35:1.00.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Underwriting Policies” shall mean those investment objectives, policies and
restrictions that are set the Borrower’s 2012 annual report on Form 10K filed
with the Securities and Exchange Commission, subject to other modifications or
supplements as may be adopted by the Borrower from time to time and reflected in
filing with the Securities and Exchange Commission that do not result in a
materially adverse change from those set forth in such 2012 annual report.

 

“Unencumbered Overriding Royalty Interest” shall mean any overriding royalty
interest that is not subject to a recorded Mortgage or Deed of Trust covering
such overriding royalty interest in favor of the Administrative Agent.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

Section 1.2.          Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g. a “Senior Revolving Loan” or “Senior Revolving Borrowing”), by Type (e.g.
a “Eurodollar Loan”, “Base Rate Loan”, “Eurodollar Borrowing” or “Base Rate
Borrowing”) or by Class and Type (e.g. a “Senior Revolving Eurodollar Loan” or
“Senior Revolving Eurodollar Borrowing”).

 



24

 

 

Section 1.3.          Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); provided, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.

 

Section 1.4.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.          General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower

 



25

 

 

revolving credit facilities pursuant to which each Lender severally agrees (to
the extent of such Lender’s Commitment) to make additional Loans to the Borrower
in accordance with Section 2.2, (ii) the Issuing Bank agrees to issue additional
Letters of Credit in accordance with Section 2.20, and (iii) each Lender agrees
to purchase a participation interest in the additional Letters of Credit
pursuant to the terms and conditions hereof; provided, that in no event shall
the aggregate principal amount of all outstanding Loans and outstanding LC
Exposure exceed at any time the Senior Revolving Commitment Amount from time to
time in effect.

 

Section 2.2.          Senior Revolving Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Senior
Revolving Loans to the Borrower, ratably in proportion to its Pro Rata Share,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s Senior
Revolving Credit Exposure exceeding such Lender’s Senior Revolving Commitment or
(b) the sum of the principal amount of Senior Revolving Loans then outstanding
plus the outstanding LC Exposure to exceed Senior Revolving Commitment Amount.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Senior Revolving Loans in accordance with the terms and conditions
of this Agreement; provided, that the Borrower may not borrow or reborrow should
there exist a Default or Event of Default.

 

Section 2.3.          [INTENTIONALLY OMITTED]

 

Section 2.4.          Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.4 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) on the date of each Base
Rate Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Class of such Loan comprising such Borrowing; (iv) the
Type of such Loan comprising such Borrowing and (v) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
may request. The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $250,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $250,000 or
a larger multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.5 or Section 2.20(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed four. Promptly following the receipt of a Notice of Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.5.          Funding of Borrowings.

 

(a)          Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m (New York time) for Eurodollar Borrowings and by 2:00 p.m.
(New York time) for Base Rate Borrowings to the Administrative Agent at the
Payment Office. The Administrative Agent will

 



26

 

 

make such Loans available to the Borrower by promptly crediting the amounts that
it receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.

 

(b)          Unless the Administrative Agent shall have been notified by any
Lender (i) for Eurodollar Borrowings, prior to 5:00 p.m. (New York time) one (1)
Business Day prior to the date of such Eurodollar Borrowing in which such Lender
is to participate, and (ii) for Base Rate Borrowings, promptly and in no event
later than 2:00 p.m. (New York time) on the day of such Base Rate Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

(c)          All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

Section 2.6.          Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)          To make an election pursuant to this Section 2.6, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6(b) (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to

 



27

 

 

11:00 a.m. (New York time) one (1) Business Day prior to the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 2:00 p.m. (New York time)
three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”. If
any such Notice of Conversion/Continuation requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.4.

 

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d)          Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

Section 2.7.          Optional Reduction and Termination of Commitments.

 

(a)          Unless previously terminated, all Commitments shall terminate on
the Commitment Termination Date.

 

(b)          Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Commitments in
part or terminate the Commitments in whole; provided, that any partial reduction
shall apply to reduce proportionately and permanently the Commitment of each
Lender, any partial reduction pursuant to this Section 2.7 shall be in an amount
of at least $1,000,000 and any larger multiple of $250,000, and no such
reduction shall be permitted which would reduce the Senior Revolving Commitments
to an amount less than the outstanding Credit Exposures of all Lenders. Any such
reduction in the Senior Revolving Commitments below the LC Commitment shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the LC Commitment.

 



28

 

 

Section 2.8.          Repayment of Loans. The outstanding principal amount of
all Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Commitment Termination Date.

 

Section 2.9.          Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)          At the request of any Lender at any time, the Borrower agrees that
it will execute and deliver to such Lender a Senior Revolving Credit Note
payable to the order of such Lender.

 

Section 2.10.         Prepayments

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay any Borrowing, in whole or in part, without premium or penalty, by
giving irrevocable written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent no later than (i) in the case of prepayment
of any Eurodollar Borrowing, 2:00 p.m. (New York time) not less than three (3)
Business Days prior to any such prepayment, or (ii) in the case of any
prepayment of any Base Rate Borrowing, 11:00 a.m. on the same day of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.11(c); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 



29

 

 

(b)          If at any time the Credit Exposure of all Lenders exceeds the
Senior Revolving Commitment Amount, as reduced pursuant to Section 2.7 or
otherwise, the Borrower shall immediately repay Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.17. Each prepayment shall be applied ratably to
the Base Rate Loans to the full extent thereof, and then to Eurodollar Loans to
the full extent thereof. If after giving effect to prepayment of all Loans, the
Senior Revolving Credit Exposure of all Lenders exceeds the Senior Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure. Such account shall be administered in accordance with Section
2.20(g) hereof.

 

Section 2.11.         Interest on Loans.

 

(a)          The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time.

 

(b)          While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans and all other Obligations hereunder (other than Loans), at an all-in
rate in effect for Base Rate Loans, plus an additional 2% per annum.

 

(c)          Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Commitment Termination Date. Interest on all outstanding Eurodollar
Loans shall be payable on the last day of each Interest Period applicable
thereto, and, in the case of any Eurodollar Loans having an Interest Period in
excess of three months or 90 days, respectively, on each day which occurs every
three months or 90 days, as the case may be, after the initial date of such
Interest Period, and on the Commitment Termination Date. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.

 

(d)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 



30

 

 

Section 2.12.         Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent.

 

(b)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the
Commitments, the Commitment of each Lender shall be deemed used to the extent of
the outstanding Loans and LC Exposure of such Lender.

 

(c)          The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect on the average daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including without limitation any LC Exposure that remains outstanding
after the Commitment Termination Date) and (ii) to the Issuing Bank for its own
account the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.11(b), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by an additional
2% per annum.

 

(d)           On the Closing Date, the Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

 

(e)          Accrued fees (other than the fees referenced in paragraphs (c) and
(d)) shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on June 30, 2013 and on the Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Commitment Termination Date shall be payable on demand.

 

Section 2.13.         Computation of Interest and Fees.

 

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 



31

 

 

Section 2.14.         Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

(ii)         the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Loans or to continue or convert outstanding Loans
as or into Eurodollar Loans shall be suspended and (ii) all such affected Loans
shall be converted into Base Rate Loans on the last day of the then current
Interest Period applicable thereto unless the Borrower prepays such Loans in
accordance with this Agreement. Unless the Borrower notifies the Administrative
Agent at least one Business Day before the date of any Eurodollar Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, then such Borrowing shall be made as a Base Rate Borrowing.

 

Section 2.15.         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

 

Section 2.16.         Increased Costs.

 

(a)          If any Change in Law shall:

 



32

 

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)         impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
or

 

(iii)        subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender or the Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or the Issuing
Bank for any such increased costs incurred or reduction suffered.

 

(b)          If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.

 

(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 10 days after receipt
thereof.

 



33

 

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.

 

Section 2.17.         Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.17 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.18.         Taxes.

 

(a)          For purposes of this Section 2.18, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

(b)          Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes; provided that if
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.18(b)) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(c)          In addition, without limiting the provisions of subsection (b) of
this Section 2.18, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 



34

 

 

(d)           The Borrower shall indemnify each Recipient, within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient or required to be withheld
or deducted from a payment to such Recipient (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.18) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the applicable
Recipient (with a copy to the Administrative Agent in the case of a Recipient
other than the Administrative Agent) shall be conclusive, absent manifest error.

 

(e)          As soon as practicable after any payment of Indemnified Taxes by
the Borrower or any other Loan Party to a Governmental Authority, the Borrower
or other Loan Party, as applicable, shall deliver to the Administrative Agent an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Tax forms.

 

(i)         Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)         Any Lender that is a Foreign Lender and that is entitled to an
exemption from or reduction of withholding Tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Lender shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

 



35

 

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(D)         if such Lender is not the beneficial owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrower and the Administrative
Agent of its inability to update such form or certification.

 

(g)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by

 



36

 

 

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.18 (including by the payment of
additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 2.19.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon (New York time), on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.16, 2.17 and 2.18 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

 



37

 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 



38

 

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to 2.19(d) or (e), 2.18(d) or 10.3(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

Section 2.20.         Letters of Credit.

 

(a)          During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.20(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Commitment Termination Date; (ii)
each Letter of Credit shall be in a stated amount of at least $250,000; and
(iii) the Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate Senior Revolving Credit Exposure would exceed the Senior
Revolving Commitments. Upon the issuance of each Letter of Credit each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank without recourse a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. Each issuance of a Letter of
Credit shall be deemed to utilize the Senior Revolving Commitment of each Lender
by an amount equal to the amount of such participation.

 

(b)          To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall
reasonably approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

 

(c)          At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the

 



39

 

 

Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.20(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

 

(d)          The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 2:00 p.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Loans, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting the
Lenders to make a Base Rate Borrowing on the date on which such drawing is
honored in an exact amount due to the Issuing Bank; provided, that for purposes
solely of such Borrowing, the conditions precedents set forth in Section 3.2
hereof shall not be applicable. The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.4, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.5. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.

 

(e)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative

 



40

 

 

Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to paragraph (d) of this Section 2.20 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.11(b).

 

(g)          If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 102% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(h)          Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any



41

 

 

other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding.

 

(i)          The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

(i)          Any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

(ii)         The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii)        Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

(v)         Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.20, constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

 

(vi)        The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing

 



42

 

 

Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(j)          Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practices for Documentary Credits” (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.

 

Section 2.21.         Increase of Commitments; Additional Lenders.

 

(a)          So long as no Event of Default has occurred and is continuing, from
time to time after the Closing Date, the Borrower may, by written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Senior Revolving Commitments to an
amount not to exceed $125,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). At the election of the Borrower, if specified
in such notice, each Lender shall have the right for a period of 15 Business
Days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Senior Revolving
Commitment by a principal amount equal to its Pro Rata Share of the Additional
Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Senior Revolving Commitment or its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Senior Revolving Commitment shall be made in its sole discretion
independently from any other Lender.

 

(b)          If the Borrower elected to not offer each Lender the right to elect
to increase its Senior Revolving Commitment pursuant to subsection (a) of this
Section 2.21, or if any Lender shall not make such election, the Borrower may
accept from any Lender or Lenders, on a non-pro rata basis, an increase in its
or their Senior Revolving Commitment or may designate another bank or other
financial institution that is not an existing Lender (an “Additional Lender”) to
become a party to this Agreement and make a Senior Revolving Commitment, in each
case if such Lender or Additional Lender at the time agrees to; provided,
however, that any new bank or financial institution must be acceptable to the
Administrative Agent, which acceptance will not be unreasonably withheld or
delayed. The sum of the increases in the Senior Revolving Commitments of the
existing Lenders pursuant to subsection

 



43

 

 

(a), if applicable, and this subsection (b) plus the Senior Revolving
Commitments of the Additional Lenders shall not in the aggregate exceed the
Additional Commitment Amount.

 

(c)          An increase in the aggregate amount of the Senior Revolving
Commitments pursuant to this Section 2.21 shall become effective upon the
receipt by the Administrative Agent of an supplement or joinder in form and
substance reasonably satisfactory to the Administrative Agent executed by the
Borrower, by each Additional Lender and by each other Lender whose Senior
Revolving Commitment is to be increased, setting forth the new Senior Revolving
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with Senior Revolving Credit Notes evidencing such
increase in the Senior Revolving Commitments, and such evidence of appropriate
corporate authorization on the part of the Borrower with respect to the increase
in the Senior Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Senior Revolving Commitments as the
Administrative Agent may reasonably request.

 

(d)          Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Senior Revolving Commitment Amount shall automatically
be increased by the amount of the Senior Revolving Commitments added through
such supplement or joinder and Schedule II shall automatically be deemed amended
to reflect the Senior Revolving Commitments of all Lenders after giving effect
to the addition of such Senior Revolving Commitments.

 

(e)          Upon any increase in the aggregate amount of the Senior Revolving
Commitments pursuant to this Section 2.21 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective Senior
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each Lender in each Letter of
Credit then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Lenders shall hold participations in each such
Letter of Credit in proportion to their respective Senior Revolving Commitments.

 

Section 2.22.          Mitigation of Obligations. If any Lender requests
compensation under Section 2.16, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.16 or Section 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be

 



44

 

 

disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation or
assignment.

 

Section 2.23.          Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or (b) any
Lender is a Defaulting Lender, or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions of this Agreement or the Loan Documents, the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non Consenting Lender”) whose consent is required shall not
have been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.16 or 2.18, as
applicable) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) (a “Replacement
Lender”); provided that:

 

(a)          the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld;

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts);

 

(c)          in the case of a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply;

 

(d)          in the case of a Non Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such terminated Lender was a Non Consenting Lender.

 

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.24.          Defaulting Lenders.

 

(a)          If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply, notwithstanding anything to the
contrary in this Agreement:

 



45

 

 

(i)          the LC Exposure of such Defaulting Lender will, subject to the
limitation in the proviso below, automatically be reallocated (effective no
later than one (1) Business Day after the Administrative Agent has actual
knowledge that such Lender has become a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Senior
Revolving Commitments (calculated as if the Defaulting Lender’s Senior Revolving
Commitment was reduced to zero and each Non-Defaulting Lender’s Senior Revolving
Commitment had been increased proportionately); provided that the sum of each
Non-Defaulting Lender’s total Credit Exposure may not in any event exceed the
Senior Revolving Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation; and

 

(ii)         to the extent that any portion (the “unreallocated portion”) of the
LC Exposure of any Defaulting Lender cannot be reallocated pursuant to clause
(i) above for any reason, the Borrower will, not later than two (2) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Bank), (x) Cash Collateralize the obligations of the Borrower to the Issuing
Bank in respect of such LC Exposure, in an amount at least equal to the
aggregate amount of the unreallocated portion of the LC Exposure of such
Defaulting Lender or (y) make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender;

 

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender.

 

(b)          If the Borrower, the Administrative Agent and the Issuing Bank
agree in writing in their discretion that any Defaulting Lender has ceased to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice, and subject to any
conditions set forth therein, the LC Exposure of the other Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and such Lender
will purchase at par such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the Credit Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Senior Revolving Commitments,
whereupon such Lender will cease to be a Defaulting Lender, and will be a
Non-Defaulting Lender (and such Credit Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing). If
any cash collateral has been posted with respect to the LC Exposure of such
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 



46

 

 

(c)          So long as any Lender is a Defaulting Lender, the Issuing Bank will
not be required to issue, amend, extend, renew or increase any Letter of Credit,
unless it is satisfied that 100% of the related LC Exposure after giving effect
thereto is fully covered or eliminated by any combination satisfactory to the
Issuing Bank of the following:

 

(i)          in the case of a Defaulting Lender, the LC Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders as provided in
subsection (a)(i) of this Section;

 

(ii)         in the case of a Defaulting Lender, without limiting the provisions
of subsection (a)(ii) of this Section, the Borrower Cash Collateralizes its
reimbursement obligations in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender in respect of such Letter of Credit, or
the Borrower makes other arrangements satisfactory to the Administrative Agent
and the Issuing Bank, in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender; and

 

(iii)        in the case of a Defaulting Lender, the Borrower agrees that the
face amount of such requested Letter of Credit will be reduced by an amount
equal to the unreallocated, non-Cash Collateralized portion thereof as to which
such Defaulting Lender would otherwise be liable, in which case the obligations
of the Non-Defaulting Lenders in respect of such Letter of Credit will, subject
to the limitation in the proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 2.19 will be deemed adjusted to reflect this provision;
provided that the sum of each Non-Defaulting Lender’s total Credit Exposure may
not in any event exceed the Senior Revolving Commitment of such Non-Defaulting
Lender as in effect at the time of such reduction.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with Section
2.24(a)(ii); fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as

 



47

 

 

determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.24(a)(ii); sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Loan without giving effect to Section
2.19. Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.24(d)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)        (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender), (B) each
Defaulting Lender shall be entitled to receive Letter of Credit fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section Section
2.24(a)(ii) and (C) with respect to any Letter of Credit fees not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.24(a) above, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s LC Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 



48

 

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.          Conditions To Effectiveness. The obligations of the
Lenders to make Loans and the obligation of the Issuing Bank to issue any Letter
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
10.2). The Administrative Agent and the Borrower shall execute a notice
confirming the satisfaction of such conditions and the occurrence of the Closing
Date.

 

(a)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Arranger.

 

(b)          The Administrative Agent shall have completed and be satisfied with
all due diligence with respect to the Borrower and its Subsidiaries, including
but not limited to review of the Underwriting Policies, risk management
procedures, accounting policies, systems integrity, compliance, management and
organizational structure, and the loan and investment portfolio of the Borrower
and its Subsidiaries;

 

(c)           The Administrative Agent (or its counsel) shall have received the
following:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

 

(ii)         a duly executed Senior Revolving Credit Note payable to each
Lender;

 

(iii)        duly executed originals of each Control Agreement with respect to
all deposit accounts, securities, securities entitlements, other financial
assets held with any financial institution other than Agent or its affiliates.

 

(iv)        the duly executed Security Agreement and reafffirmation with respect
to any Subsidiary Guarantee Agreement, together with (A) UCC financing
statements and other applicable documents under the laws of the jurisdictions
with respect to the perfection of the Liens granted under the Security
Agreement, as requested by the Administrative Agent in order to perfect such
Liens, duly executed by the Borrower and the Subsidiary Guarantors, (B) copies
of favorable UCC, tax, judgment and fixture lien search reports in all necessary
or appropriate jurisdictions and under all legal and trade names of the Borrower
and the Subsidiary Guarantors requested by the Lenders, indicating that there
are no prior Liens on any of the Collateral other than Permitted

 



49

 

 

Encumbrances, and (C) a Perfection Certificate duly completed and executed by
the Borrower;

 

(v)         a certificate of the Secretary or Assistant Secretary of each Loan
Party in a form satisfactory to the Administrative Agent, attaching and
certifying copies of its bylaws and of the resolutions of its boards of
directors, or partnership agreement or limited liability company agreement, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

 

(vi)        certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

 

(vii)       a favorable written opinion of Thompson & Knight LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

(viii)      a certificate in the form of Exhibit 3.1(c)(viii), dated the Closing
Date and signed by a Responsible Officer, certifying that (x) no Default or
Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct and (z) since the
date of the financial statements of the Borrower described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;

 

(ix)         certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, if any, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders, if any, shall be in full force and effect and
all applicable waiting periods shall have expired and no investigation or
inquiry by any governmental authority regarding the Loan Documents or any
transaction being financed with the proceeds thereof shall be ongoing;

 

(x)          certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as additional
insured;

 



50

 

 

(xi)         a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming the solvency of each Loan Party
before and after giving effect to all transactions contemplated by the Loan
Documents;

 

(xii)        copies of the audited consolidated financial statements for the
Borrower and its subsidiaries for the Fiscal Year ending December 31, 2012;

 

(xiii)       certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party or any of its assets are
bound, to the extent requested by the Administrative Agent;

 

(xiv)      duly executed Intercreditor Agreement; and

 

(xv)       duly executed copy of the Third Amendment to New Treasury Credit
Agreement and the documents executed in connection therewith.

 

Section 3.2.          Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions, at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable:

 

(a)          no Default or Event of Default shall exist;

 

(b)          all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto; provided, however, for purposes of this Section 3.2, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct as of such earlier date;

 

(c)          since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had a
Material Adverse Effect; and

 

(d)          after giving effect to each Senior Revolving Borrowing, the Asset
Coverage Ratio is at least 2.40:1.00.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

 



51

 

 

Section 3.3.          Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.          Existence; Power. The Borrower and each of its
Subsidiaries (other than any Foreclosed Subsidiary) (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.2.          Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.3.          Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

 

Section 4.4.          Financial Statements. The Borrower has furnished to each
Lender the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2012 and the related consolidated statements of
income, shareholders’ equity and

 



52

 

 

cash flows for the Fiscal Year then ended prepared by Ernst & Young LLP. Such
financial statements fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to above. Since December 31, 2012, there have been no
changes with respect to the Borrower and its Subsidiaries which have had, singly
or in the aggregate, a Material Adverse Effect.

 

Section 4.5.          Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)          Except for the matters set forth on Schedule 4.5, neither the
Borrower nor any of its Subsidiary Guarantors (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6.          Compliance with Laws and Agreements. The Borrower and each
Subsidiary Guarantor is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7.          Investment Company Act, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act, (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended or (c) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith, except that
the Borrower has elected to be a “business development company” as defined in
Section 2(a)(46) of the Investment Company Act and is subject to regulation as
such under the Investment Company Act including Section 18, as modified by
Section 61, of the Investment Company Act.

 

Section 4.8.          Taxes. The Borrower and its Subsidiaries (other than
Foreclosed Subsidiaries) and each other Person for whose taxes the Borrower or
any Subsidiary could become liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority,

 



53

 

 

except where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

 

Section 4.9.          Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for any purpose
that violates the provisions of Regulation U of the Board of Governors of the
Federal Reserve System, and following the application of the proceeds from each
Loan, not more than 25% of the value of the assets, either of the Borrower only
or of the Borrower and its Subsidiaries on a consolidated basis, will be “margin
stock”. Neither the Borrower nor its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock.”

 

Section 4.10.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11.         Ownership of Property.

 

(a)          Each of the Borrower and its Subsidiary Guarantors has good title
to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the most recent audited consolidated balance sheet of the Borrower
referred to in Section 4.4 or purported to have been acquired by the Borrower or
any Subsidiary Guarantor after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are material to the business or operations of the Borrower and its Subsidiary
Guarantors are valid and subsisting and are in full force.

 

(b)          Each of the Borrower and its Subsidiary Guarantors owns, or is
licensed, or otherwise has the right, to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiary Guarantors does
not infringe in any material respect on the rights of any other Person.

 

(c)          The properties of the Borrower and its Subsidiary Guarantors are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily

 



54

 

 

carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or any applicable Subsidiary Guarantor
operates.

 

Section 4.12.         Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), nor any financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading.

 

Section 4.13.         Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiary Guarantors, or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiary Guarantors, and no significant
unfair labor practice, charges or grievances are pending against the Borrower or
any of its Subsidiary Guarantors, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority. All payments due from the
Borrower or any of its Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.14.          Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Guarantor, in each case as of the Closing Date.

 

Section 4.15.          Insolvency. After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans under this Agreement,
neither the Borrower nor its Subsidiary Guarantors will be “insolvent,” within
the meaning of such term as defined in § 101 of Title 11 of the United States
Code, as amended from time to time, or be unable to pay its debts generally as
such debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.

 

Section 4.16.          OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

 



55

 



 

Section 4.17.         Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 5.1.          Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent:

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or similar
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards; provided,
that to the extent that any Special Purpose Subsidiary with assets in excess of
$1,000,000 or any Foreclosed Subsidiary, in each case, that is treated as a
consolidated entity and reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, concurrently with the delivery of the financial
statements referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary or
such Foreclosed Subsidiary, as applicable, as of the end of such Fiscal Year and
the related statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of such Special Purpose Subsidiary or such
Foreclosed Subsidiary, as applicable, for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, unless
such requirement is waived by the Administrative Agent;

 



56

 

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that to the
extent that any Special Purpose Subsidiary with assets in excess of $1,000,000
or any Foreclosed Subsidiary, in each case, that is treated as a consolidated
entity and reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (b), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary or
such Foreclosed Subsidiary, as applicable, as of the end of such Fiscal Quarter
and the related statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of such Special Purpose Subsidiary or such
Foreclosed Subsidiary, as applicable, for such Fiscal Quarter, setting forth in
each case in comparative form the figures for the previous Fiscal Quarter,
unless such requirement is waived by the Administrative Agent;

 

(c)          concurrently with the delivery of the financial statements referred
to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal financial officer of the Borrower;

 

(d)          on or before August 15 of each year for the Fiscal Quarter ended
June 30 of such year, and on or before February 15 of each year for the Fiscal
Quarter ended December 31, beginning with the Fiscal Quarter ended December 31,
2013, upon the request of the Administrative Agent, a valuation report of the
Borrower’s and its Subsidiaries’ loan and securities portfolio, conducted by
AFEnergy or such other third party appraiser reasonably acceptable to
Administrative Agent and the Required Lenders (such consent not to be
unreasonably withheld or delayed) and demonstrating compliance with the Asset
Coverage Ratio covenant set forth in Section 6.1;

 

(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(f)          promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs, financial
condition and loan and securities portfolio of the Borrower or any Subsidiary as
the Administrative Agent or any Lender may reasonably request; and

 

(g)          a report of a Responsible Officer of the Total Asset Value of
assets disposed of by the Borrower or its Subsidiaries (including loans repaid
to the Borrower or its

 



57

 

 

Subsidiaries) subsequent to the most recent public disclosures filed with the
Securities and Exchange Commission, promptly following such disposition to the
extent that the Total Asset Value of such assets (to the extent not previously
reported) exceeds $10,000,000.

 



Section 5.2.          Notices of Material Events. The Borrower will furnish to
the Administrative Agent written notice of the following promptly after a
Responsible Officer has knowledge thereof:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d)          the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(e)          the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries; and

 

(f)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.          Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.

 



58

 

 

Section 5.4.          Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5.          Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries (other than Foreclosed Subsidiaries) to, pay and
discharge at or before maturity, all of its material obligations and liabilities
(including without limitation all tax liabilities and claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

Section 5.6.          Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.

 

Section 5.7.          Visitation, Inspection, Etc. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent, or any Lender, to visit and inspect its properties, to
conduct audits of the Collateral, to examine its books and records and to make
copies and take extracts therefrom, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, if a Default or an Event of Default has occurred
and is continuing, no prior notice shall be required. All reasonable expenses
incurred by the Administrative Agent and, at any time after the occurrence and
during the continuance of a Default or an Event of Default, any Lenders in
connection with any such visit, inspection, audit, examination and discussions
shall be borne by the Borrower.

 

Section 5.8.          Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where a failure to maintain such
property could not reasonably be expected to result in a Material Adverse
Effect, (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations, and (c) at all times shall name the Administrative
Agent as additional insured on the general liability policy of the Borrower and
its Subsidiaries.

 

Section 5.9.          Use of Proceeds and Letters of Credit. The Borrower will
use the proceeds of all Senior Revolving Loans for general corporate purposes
and for investments in loan portfolios and other similar investments permitted
under the Internal Revenue Code. No

 



59

 

 

part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the Board of
Governors of the Federal Reserve System, including Regulations T, U or X. All
Letters of Credit will be used for general corporate purposes.

 

Section 5.10.         Maintenance of RIC Status and Business Development
Company. The Borrower will maintain its status as a RIC under the Code and as a
“business development company” under the Investment Company Act.

 

Section 5.11.         Additional Subsidiaries; Additional Collateral. (a) In the
event that any Person becomes a Subsidiary of Borrower after the date hereof
(other than a Special Purpose Subsidiary or a Foreclosed Subsidiary), Borrower
will promptly notify Administrative Agent of that fact and cause such Subsidiary
to execute and deliver to Administrative Agent a counterpart of any Subsidiary
Guarantee Agreement and Security Agreement and to take all such further actions
and execute all such further documents and instruments (including similar
documents applicable to such Subsidiary required under Section 3.1) as may be
necessary or, in the opinion of Administrative Agent, desirable to create in
favor of Administrative Agent, for the benefit of Lenders, a valid and perfected
first priority lien on all of the personal property assets of such Subsidiary
described in the applicable forms of Security Documents. In addition, Borrower
shall, or shall cause the Subsidiary that owns the Capital Stock of such Person,
to execute and deliver to Administrative Agent a pledge agreement pledging the
Capital Stock of such Person to the Administrative Agent and to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank), all in form and substance reasonably satisfactory to the Administrative
Agent in its sole discretion.

 

(b)          Upon the occurrence of a Triggering Event, Borrower shall promptly,
but in any event within 10 days of such Triggering Event enter into a mortgage
or deed of trust covering such Unencumbered Overriding Royalty Interest in favor
of the Administrative Agent and recorded in the real property records where such
Unencumbered Overriding Royalty Interest is located (the “Mortgaged Property”);
provided, however, such Loan Party shall not be obligated to enter into a
mortgage or deed of trust in respect of any overriding interest that the
Borrower has, by notice to the Administrative Agent, then excluded from the
determination of Total Asset Value.

 

Section 5.12.         Compliance with Underwriting Policies. The Borrower shall,
and shall cause its Subsidiaries, to comply at all times with its Underwriting
Policies.

 

Section 5.13.         Post Closing. The Administrative Agent shall have received
from the Borrower within forty-five (45) days of the Closing Date, in form and
detail acceptable to the Administrative Agent, (i) an updated custodial
agreement, (ii) all control agreements listed on Schedule 2 of the Perfection
Certificate, and (iii) updated certificates of insurance.



60

 

  

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 6.1.          Minimum Asset Coverage Ratio. The Borrower shall maintain
at all times an Asset Coverage Ratio of at least 2.25:1.00.

 

Section 6.2.          Minimum Adjusted Asset Coverage Ratio. The Borrower shall
maintain at all times an Adjusted Asset Coverage Ratio of at least 2.00:1.00.

 

Section 6.3.          Interest Coverage Ratio. The Borrower will maintain, as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June
30, 2013, an Interest Coverage Ratio of not less than 3.00:1.00.

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 7.1.          Indebtedness and Preferred Equity. The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:

 

(a)          Indebtedness created pursuant to the Loan Documents;

 

(b)          Indebtedness existing on the date hereof and set forth on Schedule
7.1 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof;

 

(c)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $5,000,000 at any time outstanding;

 



61

 

 

(d)          Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary;

 

(e)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

 

(f)          Indebtedness in respect of Hedging Obligations not prohibited by
Section 7.9;

 

(g)          other unsecured Indebtedness in an aggregate principal amount not
to exceed $15,000,000 at any time outstanding;

 

(h)          Indebtedness incurred by any Special Purpose Subsidiary or
Foreclosed Subsidiary that is non-recourse to the Loan Parties;

 

(i)          Indebtedness arising in connection with the accrual of any fees and
expenses required to be paid under the Investment Advisory Agreement and the
Administration Agreement;

 

(j)          Indebtedness created pursuant to the New Treasury Credit Agreement
or any replacement facility so long as the aggregate principal amount at any one
time outstanding thereunder does not exceed $50,000,000.

 

Borrower will not, and will not permit any Subsidiary Guarantor to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary
Guarantor at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Commitment Termination Date.

 

Section 7.2.          Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiary Guarantors to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

 

(a)          Liens securing the Obligations; provided that no Liens may secure
Hedging Obligations or Bank Product Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations or Bank
Product Obligations and subject to the priority of payments set forth in Section
2.19 and Section 8.2;

 

(b)          Permitted Encumbrances;

 

(c)          any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

 

(d)          purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to

 



62

 

 

secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided, that (i)
such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

 

(e)          rights of set off, rights over a margin call account, any form of
cash collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations;

 

(f)          extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(g)          Liens created pursuant to or in respect of a Permitted Senior
Investment Participation; and

 

(h)          Liens created pursuant to the New Treasury Credit Agreement or any
replacement facility so long as the collateral consists solely of Cash
Collateral (as defined in the New Treasury Credit Agreement).

 

Section 7.3.          Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any Subsidiary Guarantor
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Guarantor, the
Subsidiary Guarantor shall be the surviving Person, (iii) the Borrower may sell
the stock of any Subsidiary and any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets so long as the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such sale, with the covenants contained in Article 6, in each case recomputed as
at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been provided for under Section 5.1, and (iv)
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower, is not materially disadvantageous to the Lenders, and all assets of
such Subsidiary are transferred to the Borrower or a Subsidiary Guarantor.

 



63

 

 

(b)          The Borrower will not, and will not permit any Subsidiary Guarantor
to, engage in any business other than businesses of the type conducted by the
Borrower and the Subsidiary Guarantors on the date hereof and businesses
reasonably related thereto. The Special Purpose Subsidiaries will not engage in
any business other than to hold such assets and conduct such business as is
consistent with its purpose and businesses reasonably related thereto

 

Section 7.4.          Restricted Payments. The Borrower will not, and will not
permit any Subsidiary Guarantor to, declare or make, or agree to pay or make,
directly or indirectly, any dividend on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of common stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such common stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries, (iii) cash
dividends and distributions paid on the common stock of the Borrower in an
amount not to exceed 102% of the sum of (a) its investment company taxable
income for the taxable year, determined without regard to the deduction for
dividends paid under Code Section 561, (b) its net tax-exempt interest for the
taxable year, (c) its net capital gain for the taxable year, and (d) any
undistributed investment company taxable income, net tax-exempt interest, or net
capital gain remaining from prior taxable years so long as no Event of Default
has occurred and is continuing or would result after giving effect to such
dividend, distribution or redemption, provided, however, notwithstanding the
existence of an Event of Default, so long as no Material Event of Default exists
or would result therefrom, the Borrower may pay dividends in an amount equal to
its investment company taxable income, net tax-exempt interest and net capital
gains that is required to be distributed to its shareholders in order to
maintain its status as a RIC and to avoid excise taxes imposed on RICs and (iv)
the repurchase of Common Stock from time to time; provided that (a) at the time
of such repurchase no Default shall be continuing and (b) the aggregate
consideration paid for all such purchases of Common Stock from and after the
Closing Date shall not exceed $5,800,000.

 

Section 7.5.          Sale of Assets. The Borrower will not, and will not permit
any Subsidiary Guarantor to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary Guarantor, issue or sell
any shares of such Subsidiary Guarantor’s common stock to any Person other than
the Borrower or another Subsidiary Guarantor (or to qualify directors if
required by applicable law), except (a) the sale or other disposition for fair
market value of obsolete or worn out property or other property not necessary
for operations disposed of in the ordinary course of business; (b) the sale of
inventory, Permitted Investments, or other investments in the ordinary course of
business, (c) Permitted Senior Investment Participations and (d) any sale or
other disposition if, after giving effect thereto the Borrower shall be in
compliance on a pro forma basis after giving effect to such sale, with the
covenants contained in Article 6, in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been provided for under Section 5.1.

 



64

 

 

Section 7.6.          Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary Guarantor to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on an arm’s-length
basis, (b) transactions between or among the Borrower and any Subsidiary
Guarantor not involving any other Affiliates and (c) the Investment Advisory
Agreement and Administration Agreement.

 

Section 7.7.          Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary Guarantor to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary Guarantor to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) the ability of any Subsidiary Guarantor
to pay dividends or other distributions with respect to its common stock, to
make or repay loans or advances to the Borrower or any other Subsidiary
Guarantor, to Guarantee Indebtedness of the Borrower or any other Subsidiary
Guarantor or to transfer any of its property or assets to the Borrower or any
Subsidiary Guarantor of the Borrower; provided, that (i) the foregoing shall not
apply to restrictions or conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary Guarantor pending such sale, provided such restrictions and
conditions apply only to the Subsidiary Guarantor that is sold and such sale is
permitted hereunder, (iii) the foregoing shall not apply to restrictions and
conditions contained in a Permitted Senior Investment Participation, (iv) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof, and (vi) the foregoing
shall not apply to restrictions or conditions imposed by the New Treasury Credit
Agreement.

 

Section 7.8.          Sale and Leaseback Transactions. The Borrower will not,
and will not permit any Subsidiary Guarantor to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 7.9.          Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Borrower or any Subsidiary Guarantor is
exposed in the conduct of its business or the management of its assets or
liabilities, or (ii) with any counterparty who is or is anticipated to become,
at the time that the Hedging Transaction is entered into, a borrower from a Loan
Party or the issuer of a debt or equity interest to a Loan Party, which Hedging
Transaction is entered into to hedge or mitigate risks to which such
counterparty and its affiliates are exposed in the conduct of their businesses
or the management of their assets or liabilities, or (iii) to hedge or mitigate
risks to which a Loan Party is exposed under Hedging Transactions described in
the preceding clause (ii) or to effect an offset or unwind of any other Hedging
Transaction; provided

 



65

 

 

that the Loan Parties shall act in a reasonable and prudent manner to achieve,
in the aggregate, substantially offsetting Hedging Transactions under clause
(iii) with respect to the Net Mark to Market Exposure under the Hedging
Transactions that are from time to time outstanding under clause (ii). Solely
for the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Transaction under which the Borrower or any
Subsidiary Guarantor is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any
Indebtedness or (ii) as a result of changes in the market value of any common
stock or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

Section 7.10.         Accounting Changes. The Borrower will not, and will not
permit any Subsidiary Guarantor to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the fiscal year of the Borrower or of any Subsidiary Guarantor, except to
change the fiscal year of a Subsidiary Guarantor to conform its fiscal year to
that of the Borrower.

 

Section 7.11.         Amendment to Material Documents. Upon the occurrence and
during the continuation of an Event of Default, the Borrower will not, and will
not permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of the Investment Advisory Agreement or
the Administration Agreement if the effect of such amendment, modification or
waiver is to increase the amount of fees or other amounts payable by the
Borrower or any of its Subsidiaries under such agreements or alter the payment
schedule with respect to such fees or such other amounts without the prior
written consent of the Administrative Agent.

 

Section 7.12.         Loans, Etc. The Borrower will not permit at any time the
aggregate amount of all unfunded commitments of the Borrower and its
Subsidiaries to provide loans, advances or Guarantees with respect to such
investments (but excluding any “unapproved capital expenditure amount” as
defined below) to exceed 100% of the sum of (i) all cash of the Borrower and its
Subsidiaries held in deposit accounts that are subject to a Control Agreement
granting the Agent a first priority security interest therein, excluding the
Cash Collateral (as such term is defined in the New Treasury Credit Agreement),
plus (ii) the difference between (x) the Senior Revolving Commitment Amount
minus (y) the Senior Revolving Credit Exposure, plus (iii) 95% of the Fair
Market Value of all Marketable Securities with an Investment Grade Rating, plus
(iv) 85% of the Fair Market Value of all Marketable Securities with a
Non-Investment Grade Rating. For purposes of this Section 7.12, “unapproved
capital expenditure amount” means the portion of any commitment that (i) may
only be used for capital expenditures (including drilling and completion of
wells, the purchase of assets or other capital expenditures) that are approved
by (or consented to by) the Borrower or such Subsidiary in its sole discretion
or words of similar effect (whether under a specific approval or under a budget
that must be approved) and (ii) exceeds the amount of the capital expenditures
that have been so approved and that, if applicable, will not be paid from cash
flow from operations under the approved budget. In addition, for purposes of
this Section 7.12, with respect to all Marketable Securities, the Borrower
shall, not less frequently than once each calendar week, determine the Fair
Market Value of each such Marketable Securities; provided, however, following
the occurrence and continuation of an Event of Default, the Administrative Agent
shall have the right to require the

 



66

 



 

Borrower to make such determination on a more frequent basis and provide such
information to the Administrative Agent. Borrower shall also provide to the
Administrative Agent evidence of compliance with this Section 7.12 on each
Compliance Certificate that it delivers pursuant to Section 5.1(c), in form and
substance acceptable to the Administrative Agent.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.          Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1 or an amount related to a Bank Product Obligation) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3 or 5.13 (with respect to the
Borrower’s existence) or Articles VI or VII; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above or any other Loan Document or related to any Bank Product
Obligation), and such failure shall remain unremedied for 30 days after notice
thereof shall have been given to the Borrower by the Administrative Agent; or

 

(f)          the Borrower or any Subsidiary Guarantor (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of or
premium or interest on any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness

 



67

 

 

and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Material
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable; or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

 

(g)          the Borrower or any Subsidiary Guarantor shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary Guarantor or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary Guarantor or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Guarantor or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

 

(i)          the Borrower or any Subsidiary Guarantor shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

 

(j)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $1,000,000; or

 

(k)          any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary Guarantor, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(l)          any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary Guarantor that would reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of

 



68

 

 

enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          any material provision of any Security Document shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Guarantor or the Borrower, as applicable, or any Subsidiary Guarantor or the
Borrower shall so state in writing, any Subsidiary Guarantor or the Borrower
shall seek to terminate any Security Document;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written consent of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document and (iv)
exercise any other remedies available at law or equity; and that, if an Event of
Default specified in either clause (g) or (h) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

Section 8.2.          Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral, or
if received after acceleration of the Loans by the Administrative Agent or the
Lenders after an Event of Default arises shall be applied as follows:

 

(a)          first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 

(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;

 

(c)          third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(d)          fourth, to the fees and interest then due and payable under the
terms of this Agreement, until the same shall have been paid in full;

 

(e)          fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure, the Bank Product Obligations and the Net Mark-to-Market
Exposure of the

 



69

 



 

Hedging Obligations that constitute Obligations, until the same shall have been
paid in full, allocated pro rata among the Administrative Agent and the Lenders
based on their respective pro rata shares of the aggregate amount of such Loans,
LC Exposure, Bank Product Obligations and Net Mark-to-Market Exposure of such
Hedging Obligations;

 

(f)          sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is at
least 105% of the LC Exposure after giving effect to the foregoing clause fifth;

 

(g)          seventh, to all other Obligations due and owing to the Lenders; and

 

(h)          eighth, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.20(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

 

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or the Lender-Related Hedge Provider, as the case may be. Each Bank
Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.          Appointment of Administrative Agent. (a) Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties

 



70

 

 

hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

(b)          The Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.          Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv)

 



71

 

 

the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3.          Lack of Reliance on the Administrative Agent. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders and the
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, continue to make its own decisions
in taking or not taking of any action under or based on this Agreement, any
related agreement or any document furnished hereunder or thereunder.

 

Section 9.4.          Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed, sent or
made by the proper Person. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 

Section 9.6.          The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 



72

 

 

Section 9.7.          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.24(a)(1), then the Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank effective at the close of business Atlanta, Georgia time
on a date specified in such notice (which date may not be less than five
Business Days after the date of such notice).

 

Section 9.8.          Authorization to Execute other Loan Documents Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
(a) all Loan Documents other than this Agreement, (b) any release of the
guaranty of a Subsidiary Guarantor to the extent expressly permitted by this
Agreement, and (c) any release of collateral to the extent expressly permitted
by this Agreement.

 

Section 9.9.          Syndication Agent. Each Lender hereby designates Comerica
Bank as Syndication Agent and agrees that the Syndication Agent shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

 



73

 

 

Section 9.10.         Secured Bank Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.          Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower: NGP Capital Resources Company   1221 McKinney Street, Suite
2975   Houston, TX  77010   Attention:  Stephen K. Gardner   Telecopy
Number:  (713) 752-0063     To the Administrative Agent: SunTrust Bank   3333
Peachtree Road, 8th Floor   Atlanta, Georgia 30326   Attention:  Andrew Johnson
  Telephone Number: (404) 439-7451     With a copy to: SunTrust Bank Agency
Services

 

 

74

 



 

  303 Peachtree Street, N. E./25th Floor   Atlanta, Georgia 30308  
Attention:  Doug Weltz   Telecopy Number:  (404) 495-2170; and       King &
Spalding LLP   100 N. Tryon Street, Suite 3900   Charlotte, North Carolina 28202
  Attention:  W. Todd Holleman   Telecopy Number:  (704) 503-2622     To the
Issuing Bank: SunTrust Bank   25 Park Place, N. E./Mail Code 3706/16th Floor  
Atlanta, Georgia 30303   Attention:  Standby Letter of Credit Dept.   Telecopy
Number: (404) 588-8129     To any other Lender: the address set forth in the
Assignment and Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 10.1.

 

(b)          Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

(c)          The Administrative Agent shall execute, without further consent or
approval of any Lender, so long as no Default or Event of Default shall have
occurred which is continuing or would result therefrom (i) a release of the
guaranty of a Subsidiary upon the sale or other disposition of such Subsidiary
permitted under the terms of this Agreement or pursuant to any consent or
approval by Required Lenders and (ii) a release of collateral upon the sale or
other

 



75

 

 

disposition of such collateral permitted under the terms of this Agreement or
pursuant to any consent or approval by Required Lenders.

 

Section 10.2.          Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.19 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release all or substantially all of the
guarantors or limit the liability of any such guarantors under any guaranty
agreement, without the written consent of each Lender; (vii) change Section 8.2
in a manner that would alter the application of proceeds from Collateral without
prior written consent of each Lender, (viii) release all or substantially all
collateral (if any) securing any of the Obligations without the written consent
of each Lender or (ix) increase the Aggregate Commitment or the Senior Revolving
Commitment Amount in excess of $125,000,000 or amend Section 2.21 without the
written consent of each Lender; provided further, that no such

 



76

 

 

agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Section 10.3.          Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any

 



77

 

  

Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of any Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)          The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent or the Issuing Bank under clauses (a), (b)
or (c) hereof, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

 

(f)          All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

Section 10.4.          Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of

 



78

 

  

participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Senior Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Senior Revolving Credit Exposure of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Senior Revolving
Credit Exposure or the Commitment assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 



79

 

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Senior Revolving Credit Exposure owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 



80

 

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Issuing Bank sell participations to
any Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and Issuing Bank shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.19(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of any
Subsidiary Guarantee Agreement; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to paragraph (e) of
this Section 10.4, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.19 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be

 



81

 

 

conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.18(e) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5.          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any state court of
the State of New York sitting in New York County and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 



82

 

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.

 

Section 10.7.          Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender or the Issuing Bank, as the case may be; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or the Issuing Bank.

 

Section 10.8.          Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 



83

 

 

Section 10.9.          Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

 

Section 10.10.         Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.         Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary or pursuant to
any request, visitation, inspection, audit, examination or discussion in respect
of the Borrower, any of its Subsidiaries or any of their respective businesses,
assets or operations, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 10.11, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Borrower, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to provisions substantially
similar to this Section 10.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower. Any Person required to
maintain the confidentiality of any information as provided for in this Section
10.11 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such information as such Person would accord its own confidential information.

 



84

 



 

Section 10.12.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

 

Section 10.13.         Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law or regulation, agrees that this Agreement is delivered
by Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.

 

Section 10.14.         Patriot Act. The Administrative Agent and the Lenders
hereby notify the Loan Parties that each Lender subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.), pursuant to Section 326 thereof, is required
to obtain, verify and record information that identifies the Loan Parties,
including the name and address of each Loan Party and other information allowing
such Lender to identify the Loan Parties in accordance with such act.

 

Section 10.15.         NO ORAL AGREEMENTS, WAIVER, EFFECT OF AMENDMENT AND
RESTATEMENT.

 

(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. THE LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITATION OF THE FOREGOING, THIS AGREEMENT SUPERSEDES AND REPLACES, IN
THEIR ENTIRETY, THE ORIGINAL CREDIT AGREEMENTS, AND ANY “EVENT OF DEFAULT” (AS
THAT TERM IS DEFINED IN EITHER OF SUCH ORIGINAL CREDIT AGREEMENTS) HERETOFORE
EXISTING UNDER EITHER OF THE ORIGINAL CREDIT AGREEMENTS SHALL BE WAIVED,
EFFECTIVE UPON THE CLOSING DATE.

 

(b)          Upon the effectiveness of this Agreement, from and after the
Closing Date: (i) the terms and conditions of the Original Credit Agreement
shall be amended as set forth herein and, as so amended, shall be restated in
their entirety, but only with respect to the rights,

 



85

 

 

duties and obligations among Borrower, the Lenders and the Administrative Agent
accruing from and after the Closing Date; (ii) this Agreement shall not in any
way release or impair the rights, duties, Obligations or Liens created pursuant
to the Original Credit Agreement or any other Loan Document (as defined therein)
or affect the relative priorities thereof, in each case to the extent in force
and effect thereunder as of the Closing Date and except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties, Obligations and Liens are assumed,
ratified and affirmed by Borrower; (iii) all indemnification obligations of
Borrower under the Original Credit Agreement and any other Loan Documents (as
defined therein) shall survive the execution and delivery of this Agreement and
shall continue in full force and effect for the benefit of the Lenders, the
Administrative Agent, and any other Person indemnified under the Original Credit
Agreement or any other Loan Document (as defined therein) at any time prior to
the Closing Date, (iv) the Obligations incurred under the Original Credit
Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Obligations or any of the other rights, duties and obligations of the parties
hereunder; (v) the execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of the Lenders or the
Administrative Agent under the Original Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Original Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby; and (vi) any and all
references to the Original Credit Agreement in each and every other Loan
Documents shall, without further action of the parties, be deemed a reference to
the Original Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time.

 

(c)          Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Original Credit Agreement and the other Loan
Documents. Without limitation to the foregoing, Borrower acknowledges and agrees
that the Liens granted by Borrower to the Administrative Agent pursuant to the
Security Documents shall continue to secure all of the Obligations under
Original Credit Agreement, as amended and restated by this Agreement.

 

(remainder of page left intentionally blank)

 

86

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

  NGP CAPITAL RESOURCES COMPANY       By: /s/ L. Scott Biar   Name: L. Scott
Biar   Title: Chief Financial Officer

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 



 

 

 

  SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as a Lender      
By: /s/ Andrew Johnson   Name: Andrew Johnson   Title: Director

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 



 

 

  



  COMERICA BANK       By: /s/ Justin Crawford   Name: Justin Crawford   Title:
Senior Vice President

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 



 

 



  SOVEREIGN BANK       By: /s/ Dusty C. Buck   Name: Dusty C. Buck   Title: Vice
President

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 

 

 



  RAYMOND JAMES BANK, N.A.       By: /s/ Alexander L. Rody   Name: Alexander L.
Rody   Title: Senior Vice President

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]

 



 

 

 

 

 

